PCIJ_AB_44_TreatmentPolishNationals_LNC_NA_1932-02-04_ADV_01_NA_00_FR.txt. COUR PERMANENTE DE JUSTICE INTERNATIONALE

1932.
4 février.

Rôle général VINGT-TROISIEME SESSION

n° 42,

4 février 1932.

TRAITEMENT DES NATIONAUX POLONAIS
ET DES AUTRES PERSONNES D’ORIGINE
OU DE LANGUE POLONAISE
DANS LE TERRITOIRE DE DANTZIG

Staiut juridique de la Ville libre de Dantzig. — Traiié de
Versailles du 28 juin 1919; Convention de Paris entre la Pologne
et la Ville libre du 9 novembre 1920; Constitution de la Ville
libre ; garantie de la Constitution par la Société des Nations. —
Droit pour la Pologne de soumettre au Haut-Commissaire de la
Société des Nations à Dantzig des différends concernant la. Consti-
tution (Traité de Versailles, art. 103; Convention de Paris,
art, 39). — Interprétation de l'article 104: 5 du Traité de Versailles ;
relations entre cette disposition et l'article 33, alinéa 1, de la
Convention de Paris ; interprétation de cette dernière disposition.

AVIS CONSULTATIF

Présents : MM. Apatct, Président ; GUERRERO, Vice-Président ;
le baron RoLin-JAEQUEMYNS, le comte ROSTWOROWSKI,
MM. FROMAGEOT, ALTAMIRA, ANZILOTTI, URRUTIA,
sir CECIL Hurst, M. SCHÜCKING, Jhr. VAN EYSINGA,
MM. Wane, juges; Bruns, juge ad hoc.

* La Cour, ainsi composée, a donné l’avis consultatif ci-après :
4
5 TRAITEMENT DES NATIONAUX POLONAIS A DANTZIG

A la date du 22 mai 1931, le Conseil de la Société des
Nations a adopté la résolution. qui suit :

« Le Conseil,
Vu la lettre du Haut-Commissaire de la Société des
Nations a Dantzig du 31 mars 1931,

Vu la thèse exposée dans le mémoire du Gouvernement
polonais annexé à ladite lettre,

Vu la thèse exposée dans le mémoire du Gouvernement
dantzikois, également annexé à la lettre précitée,

Prie la Cour permanente de Justice internationale de
bien vouloir émettre un avis consultatif, conformément à
l’article 14. du Pacte, sur les deux questions suivantes :

« I) La question du traitement des nationaux polo-
nais et des autres personnes d’origine ou de langue
polonaise dans le territoire de la Ville libre de Dantzig
doit-elle être résolue uniquement sur la base de
l’article 104, chiffre 5, du Traité de Versailles et de
l’article 33, alinéa premier, de la Convention de Paris
(et, le cas échéant, sur la base d’autres stipulations
conventionnelles en vigueur), ou également sur la
base de la Constitution de la Ville libre; et, par
conséquent, le Gouvernement polonais peut-il sou-
mettre aux organes de la Société des Nations des
différends concernant l'application aux personnes
susdites de la Constitution dantzikoise et d’autres
lois dantzikoises par la voie prévue à l'article 103 du
Traité de Versailles et l'article 39 de la Convention
de Paris?

2) Quelle est l’interprétation exacte de l’article 104,
chiffre 5, du Traité de Versailles et de l’article 33,
alinéa premier, de la Convention de Paris, et, dans
le cas d’une réponse affirmative 4 la question sous 1),
des stipulations pertinentes de la Constitution de la
Ville libre? »

Invite les Gouvernements de la Pologne et de Dantzig à
se tenir à la disposition de la Cour, pour lui fournir tous
documents et explications utiles.

Le Secrétaire général est autorisé à soumettre cette
requête à la Cour, à donner l’aide nécessaire à l'examen
de la question, et à prendre, le cas échéant, des dispo-
sitions pour être représenté devant la Cour. »
6 TRAITEMENT DES NATIONAUX POLONAIS A DANTZIG

x

Conformément à cette résolution, le Secrétaire général, à
la date du 23 mai 1931, a transmis à la Cour une requête
à fin d’avis consultatif conçue dans les termes suivants:

« Le Secrétaire général de la Société des Nations,
en exécution de la résolution du Conseil du 22 mai 193r
et en vertu de l'autorisation donnée par le Conseil,

a l'honneur de présenter à la Cour permanente de
Justice internationale une requête demandant à la Cour de
bien vouloir, conformément à l’article 14 du Pacte, don-
ner au Conseil un avis consultatif sur les questions qui
ont été renvoyées à la Cour par la résolution du 22 mai
Ig3I.

Le Secrétaire général se tiendra 4 la disposition de la
Cour pour donner l’aide nécessaire à l’examen de l'affaire
et prendra, le cas échéant, des dispositions pour être
représenté devant la Cour. »

La requête a été enregistrée au Greffe de la Cour le 28 mai
1931. A la requête étaient jointes :

1) copie du rapport sur le traitement, à Dantzig, des res-
sortissants polonais et autres personnes d’origine ou de langue
polonaise, fait au Conseil par le représentant de la Grande-
Bretagne, rapport par lequel la résolution ci-dessus mentionnée
a été soumise au Conseil ;

2) copie d’un document communiqué au Conseil et conte-
nant: a) la lettre adressée, à la date du 3I mars 1931, par
le Haut-Commissaire au Secrétaire général; b) le mémoire du
Gouvernement polonais, et c) le mémoire du Gouvernement
de la Ville libre de Dantzig auquel il est fait allusion dans
la résolution précitée.

Par lettre datée du 30 mai 1931, le Secrétaire général a en
outre fait parvenir au Greffier copie du procès-verbal de la
séance du Conseil du 22 mai 1931, au cours de laquelle
la résolution dont il est question ci-dessus a été discutée
et adoptée.

Conformément à l'article 73, n° 1, alinéa 1, du Règlement
de la Cour, la requête a été communiquée aux Membres de
la Société des Nations ainsi qu'aux Etats admis à ester
devant la Cour. Le Greffier a fait en outre savoir, par une
communication spéciale et directe, aux Gouvernements de la
République polonaise et de la Ville libre de Dantzig, consi-
dérés par la Cour comme susceptibles, conformément à l’ar-

6
7 TRAITEMENT DES NATIONAUX POLONAIS A DANTZIG

ticle 73, n° 1, alinéa 2, du Règlement, de fournir des
renseignements sur la question à elle soumise aux fins d’avis,
que la Cour était disposée à recevoir de leur part des exposés
écrits et, s’ils le désiraient, à entendre des exposés oraux à
présenter au cours d’une audience publique qui serait tenue
à cet effet; les représentants des Gouvernements intéressés
avaient déjà été consultés sur la durée des délais dans lesquels

ces Gouvernements seraient, le cas échéant, prêts à déposer
leurs exposés écrits.

Dans ces conditions, et tenant compte des suggestions
émises par lesdits représentants, ainsi que du fait que la
question soumise à la Cour avait fait l'objet, soit dans la
procédure devant le Haut-Commissaire, soit dans la procédure
devant le Conseil, de trois exposés écrits présentés par chacun
des Gouvernements intéressés1, le Président de la Cour a,
par une ordonnance rendue le rer juin 1931, fixé au I7 sep-
tembre 1931 la date à laquelle un exposé écrit devait être
déposé au Greffe par chacun des deux Gouvernements, et
au 15 octobre 1931 la date à laquelle ils devaient présenter
un second exposé, « dont la Cour ou son Président ordon-
nerait ou autoriserait le dépôt, après le 17 septembre 1937 ».
A'la demande de l’agent du Gouvernement de la Ville libre
et avec le consentement de l'agent du Gouvernement polo-
hais, ces délais furent, par la suite, prorogés respectivement
aux rer et 29 octobre 1931. Dans le premier des délais ainsi
prorogés, des mémoires furent déposés au nom des Gouverne-
ments dantzikois et polonais ; l'agent du Gouvernement dant-
zikois ayant prié Ia Cour, le 5 octobre 1031, d'autoriser le
dépôt d’un deuxième exposé écrit, et la Cour ayant accordé
cette autorisation, une « réponse » dantzikoise fut déposée
dans le second délai. L'agent du Gouvernement polonais n’en
a pas présenté.

x

Enfin, à la date du 4 juin 1931, le Greffier a adressé à
tous les Etats parties au Traité de Versailles du 28 juin 1919
une communication par laquelle il attirait leur attention sur

1 Voir bordereau à l'annexe.

7
8 TRAITEMENT DES NATIONAUX POLONAIS A DANTZIG

les droits que leur conférait, relativement à l'affaire dont il
s'agit, l’article 73, n° 1, alinéa 3, du Règlement de la Cour.

La Cour a entendu, au cours des audiences publiques tenues
les 7, 8, 9, 10, 11, 14 et 15 décembre 1931, sur ladite affaire
les renseignements fournis verbalement et contradictoirement
par M. le professeur Erich Kaufmann, agent, au nom du
Gouvernement dantzikois, et par MM. Moderdw, agent, et
Ch. de Visscher, conseil, au nom du Gouvernement polonais.

Outre les exposés et observations des Gouvernements inté-
ressés et le dossier transmis par le Secrétaire général, ainsi
qu’il a été dit plus haut, la Cour a eu devant elle une série
de documents qui lui ont été soumis, soit pendant la pro-
cédure écrite, soit en cours d’audience, par les représentants
des deux Gouvernementsi

La Cour a estimé que la question 4 elle soumise pour avis
consultatif visait un différend actuellement né entre la ‘Ville
libre de Dantzig et la Pologne au sens de l’article 7x, alinéa 2,
du Règlement. Comme seul un de ces États — la Pologne —
comptait sur le siège un juge de sa nationalité, le Sénat de
la Ville libre de Dantzig s’est prévalu de son droit, confor-
mément à l'article 71 du Règlement, de désigner, pour siéger
dans l'affaire, un juge ad hoc.

Telles sont les conditions dans lesquelles la Cour, se trou-
vant régulièrement saisie, est aujourd’hui appelée à se pro-
noncer.

*
* *

Les. questions sur lesquelles il appartient 4 la Cour de don-
ner son avis ont leur origine immédiate dans une affaire
récemment soumise par la Pologne à la décision du Haut-
Commissaire de la Société des Nations à Dantzig.

En effet, à la date du 30 septembre 1930, le représentant
diplomatique de la République de Pologne à Dantzig avait
adressé au Haut-Commissaire une lettre par laquelle il solli-
citait la décision du Haut-Commissaire, conformément a

l’article 39 de la Convention de Paris, « au sujet du traitement

 

1 Voir bordereau à l'annexe.

8
9 TRAITEMENT DES NATIONAUX POLONAIS A DANTZIG

préjudiciable des ressortissants polonais et d’autres personnes
d’origine ou de langue polonaise sur le territoire de la Ville
libre de Dantzig ». Le représentant diplomatique avait soumis
en même temps une série de conclusions, accompagnées d’un
exposé des motifs, et portant sur les points suivants : enseigne-
ment public et privé; équivalence des certificats d’étude ;
libre emploi de la langue polonaise; ressortissance; travail
rémunéré ; acquisition de biens immobiliers ; attribution de loge-
ments ; inscription au registre de la police; liberté de séjour
et d'établissement. |

Dans l'exposé des motifs, le représentant diplomatique avait
souligné qu'il était devenu manifeste que « l’état de pos-
session polonais » 1 fondé sur l’article 104 du Traité de Versailles
et sur l’article 33 de la Convention de Paris était menacé.
C'est pourquoi le Gouvernement polonais s'était vu contraint
de solliciter la décision du Haut-Commissaire, et, « non seu-
lement pour des raisons d’ordre juridique mais aussi d'ordre
humanitaire .... de prendre la défense des intérêts des ressor-
tissants polonais et de la population polonaise domiciliée sur
le territoire de la Ville libre ».

La requête polonaise du 30 septembre 1930 donna lieu à
une procédure écrite détaillée, la Ville libre de Dantzig sou-
mettant, le 3 décembre 1930, une « réponse » aux allégations
et demandes polonaises, la Pologne répliquant le 29 janvier et
Dantzig dupliquant les 25 mars et 5 mai 1931, en présentant
une « deuxième réponse ».

Entre temps, et par lettre du Ir mars 1931, le Haut-
Commissaire avait invité les Parties à lui communiquer des
mémoires précisant l'argumentation sur laquelle elles fondaient
leurs interprétations respectives de l'article 104, alinéa 5, du
Traité de Versailles et de l’article 33 de la Convention de
Paris. Ces mémoires lui furent envoyés le 26 mars 1931, et,
le 31 mars suivant, il écrivit au Secrétaire général de la Société
des Nations, les lui transmettant et ajoutant ce qui suit:
«L'examen des nombreuses questions concrètes qui avaient
été soumises au Haut-Commissaire pour décision par la requête »
polonaise du 30 septembre 1930 « ne satirait conduire à un

1 D'après le texte original polonais, d’ailleurs conforme aux traductions
anglaise et allemande soumises à la Cour: « la situation de la population

x

polonaise a Dantzig ».

9
10 TRAITEMENT DES NATIONAUX POLONAIS A DANTZIG

résultat utile, tant que n’auront pas été élucidés sans conteste
les problèmes juridiques envisagés. » Pour cette raison, le Haut-
Commissaire, d’accord avec les Parties, signale au Conseil « le
grand intérêt qui s'attache à ce que la Cour permanente de

x

Justice internationale puisse être invitée dès à présent à
émettre un avis consultatif sur les points juridiques sur les-
quels se manifestent des divergences de vues entre les deux
Gouvernements ».

La suggestion du Haut-Commissaire vint devant le Conseil
le 22 mai 1931. M. Henderson, rapporteur, se ralliant à la
manière de voir exprimée par le Haut-Commissaire, proposa
au Conseil, qui l’adopta, la résolution reproduite au début de
l'avis. |

Dans son rapport, M. Henderson exposait la thèse polonaise
en reproduisant les conclusions du mémoire polonais du
26 mars 1931:

« I. Il est interdit à la Ville libre de Dantzig de faire, dans
l'administration et la législation, aucune discrimination entre
la majorité allemande, d’une part, et les ressortissants dantzi-
kois. d’origine polonaise, les: ressortissants polonais et autres
personnes d’origine et de langue polonaise, d’autre part, confor-
mément à l’article 104, paragraphe 5, du Traité de Versailles,
à l’article 33, alinéa 1, seconde phrase, de la Convention de
Paris et à la Constitution de la Ville libre. Ceci signifie en
particulier que:

a) Les Polonais ressortissants dantzikois jouissent, aux
termes de la Constitution dantzikoise, de la pleine et entière
égalité des droits dans tous les domaines de la vie publique
et des relations de droit privé, et il leur est garanti en parti-
culier, conformément à l’article 4 de cette Constitution, le
développement national et surtout l’emploi de la langue mater-
nelle dans l’enseignement, l’administration intérieure et devant
les tribunaux ;

b) Les ressortissants polonais jouissent de la pleine et entière
égalité des droits, à l'exception des droits politiques. En parti-
culier, la Ville libre de Dantzig est tenue de leur garantir le
libre développement national et surtout l’éemploi de la langue
maternelle dans l’enseignement, l’administration intérieure et
devant les tribunaux, à l’égal des ressortissants dantzikois ;

c) Toutes les autres: personnes d’origine et de langue polo-
naise jouissent des mêmes droits que les ressortissants polonais.

10
IT TRAITEMENT DES NATIONAUX POLONAIS A DANTZIG

2. Il appartient à la Pologne de soumettre aux organes de
la Société des Nations, par la voie prévue à l'article. 103
du Traité de Versailles et à l’article 39 de la Convention de
Paris, tous différends résultant de l'exécution de l’article io4,
paragraphe 5, du Traité de Versailles, et de l’article 33 de la
Convention de Paris; en particulier, la Pologne a le droit de
soumettre aux organes de la Société des Nations les litiges
portant sur l'exécution de la Constitution dantzikoise et des
lois dantzikoises en ce qui touche les Polonais ressortissants

dantzikois. »

Quant à la thèse dantzikoise, le rapporteur en donna le
résumé suivant :

« Le seul fondement juridique de la réglementation du pro-
bléme des minorités entre la. Ville libre de Dantzig et la Répu-
blique polonaise est l’article 33 de la Convention de Paris du
9 novembre 1920.

Selon Pesprit et la lettre du Traité de Versailles, l’article 33
de la Convention de Paris se substitue au n° 5 de Particle 104
du Traité de Versailles, dont il constitue l'exécution.

L’alinéa premier de l’article 33 de la Convention de Paris
impose à Dantzig l'obligation: d'appliquer aux minorités polo-
naises un traitement qui ne comporte aucune discrimination
par rapport aux autres minorités, en ce sens que les membres
de la minorité polonaise, qui sont ressortissants dantzikois,
doivent être traités selon des dispositions semblables à celles
que la Pologne applique sur le territoire polonais, en exécution
des articles 7, 8 et g du Traité des Minorités polonais, alors
que les membres de la minorité polonaise, qui n’ont pas la
qualité de ressortissants dantzikois, doivent être traités selon
des dispositions semblables à celles que la Pologne applique
sur. le territoire polonais, en exécution de l’article 2 du Traité
des Minorités polonais. »

*

Avant d’aborder l’examen des questions sur lesquelles l’avis de
la Cour est demandé, il convient d’exposer les faits essentiels
relatifs à la genèse et au développement de la Constitution
de la Ville libre de Dantzig et de l’article 33 de la Conven-
tion conclue entre la Pologne et Dantzig le 9 novembre 1920,
généralement connue sous le nom de Convention de Paris.
En effet, par certains de ses aspects, l'affaire est directement

\

liée à ce développement.

‘II
12 TRAITEMENT DES NATIONAUX POLONAIS A DANTZIG

+
Aux termes de l’article 103 du Traité de Versailles :

« La Constitution de la Ville libre de Dantzig sera
élaborée, d'accord avec un Haut-Commissaire de la Société
des Nations, par des représentants de la Ville libre, régu-
lièrement désignés. Elle sera placée sous la garantie de
la Société des Nations. »

A la date du 13 février 1920, le Conseil de la Société des
Nations approuva un mémorandum relatif aux attributions
du Haut-Commissaire de la Société à Dantzig, que le Conseil
venait de nommer. Aux termes de ce mémorandum, le Haut-
Commissaire devait soumettre la Constitution de la Ville à
l'examen du Conseil, avant qu’elle fût approuvée officiellement.

La Constitution fut élaborée par une Assemblée consti-
tuante, qui en adopta les termes le 11 août 1920; elle fut,
dès le 24 août, soumise au Conseil, sous forme de projet,
par l'entremise. du Haut-Commissaire. Le Conseil, toutefois, ne
s’en occupa, quant au fond, qu’en novembre 1920. Sur un rap-
port que lui présenta le vicomte Ishii et qui traitait en tout
premier lieu de la définition du « sens exact des termes « pro-
tection » de la Société et « garantie » de la Constitution par
la Société », dont se sert l’article 103 du Traité de Versailles,
le Conseil décida, le 17 novembre, notamment, que la Consti-
tution de la Ville libre serait placée sous la garantie de la
Société des Nations « à dater de sa constitution par les Prin-
cipales Puissances alliées », mais que «l’Assemblée consti-
tuante » de Dantzig serait invitée à présenter, dans un délai de
trois semaines, le texte définitif de la Constitution revisé selon
certaines indications fournies parle Conseil.

x

Il y a lieu de remarquer à cet égard que la « Décision
constituant la Ville de Dantzig en Ville libre », signée au nom
des Principales Puissances le 27 octobre et au nom de Dantzig
le 9 novembre 1920, porte qu’elle « prendra effet à la date du
15 novembre 1920 »; à cette date, le remplaçant du Haut-
Commissaire proclama solennellement l'érection en « Ville libre »

de la Ville de Dantzig et du territoire environnant.

12
13 TRAITEMENT DES NATIONAUX POLONAIS A DANTZIG

Le 12 janvier 1922, le Conseil autorisa le Haut-Commissaire
à donner son approbation à la Constitution dès que certaines
conditions spécifiées auraient été remplies par la Ville libre. En
conséquence, par lettre du xz mai 1922, le Haut-Commissaire
déclara agréer la Constitution, telle qu’elle avait été successi-
vement amendée sur l'invitation du Conseil de la Société des
Nations. Le Conseil approuva, le 13 mai 1922, un rapport du
Haut-Commissaire relatant ce fait; et il prit acte en méme
temps de la décision du Haut-Commissaire qui portait accepta-
tion de la Constitution de la Ville libre de Dantzig, conformé-
ment à l’article 103 du Traité de Versailles.

*

Aux termes de l’article 104 du Traité de Versailles:

« Une convention, dont les Principales Puissances alliées
et associées s’engagent à négocier les termes et qui entrera
en vigueur en méme temps que sera constituée la Ville
libre de Dantzig, interviendra entre le Gouvernement polo-
nais et ladite Ville libre en vue:

° . . . . . . e . . . . ° . + . .

5° de pourvoir à ce qu'aucune discrimination soit faite,
dans la Ville libre de Dantzig, au préjudice des nationaux
polonais et autres personnes d’origine ou de langue polo-
naise. »

x

Les travaux relatifs à lélaboration de la convention visée
par l’article 104 du Traité de Versailles avaient débuté par
Vadoption, le 7 mai 1920, par la Conférence des Ambassa-
deurs, d’une résolution déclarant que ladite convention devrait
être conclue aussitôt que possible et invitant la Pologne et
Dantzig à continuer et à compléter à bref délai, sous la prési-
dence du représentant des Alliés, les discussions préparatoires
qui étaient nécessaires. Et, le 1x juillet 1920, le Conseil
supréme avait approuvé une « Décision concernant Dantzig »
dans le méme sens. ;

Dans cet ordre d’idées, des avant-projets avaient été rédigés
tant par la Pologne que par Dantzig. Ils avaient fait l'objet,
à Paris, d’échanges de vues préliminaires en septembre 1920,
a la suite de quoi un deuxième avant-projet avait été présenté
le 20 septembre du côté polonais. Le premier projet polonais

13
I4 TRAITEMENT DES NATIONAUX POLONAIS A DANTZIG

contenait un chapitre II (en neuf articles) consacré aux
« Droits publics », et un chapitre III (en six articles) traitant de
l’« Enseignement public »; ces chapitres réglaient en détail
tant la situation des minorités dans la Ville libre que les
droits des ressortissants polonais à Dantzig. L’avant-projet
dantzikois, de son côté, contenait un article VIII (en qua-
torze paragraphes) traitant des « Droits des ressortissants des
deux Parties contractantes » (Rechte der beiderseitigen Staats-
angehérigen) ; pour «les droits minoritaires des ressortissants
dantzikois d’origine ou de langue polonaise », l’article renvoyait,
au contraire, aux dispositions de la Constitution. Le deuxième
avant-projet polonais présentait, quant au point dont il s’agit,
les mêmes caractéristiques que le premier: règlement détaillé
(en deux chapitres et dix-huit articles) des droits des minorités
et notamment des ressortissants polonais à Dantzig.

Rien n’a été soumis à la Cour au sujet des communications
entre la Conférence des Ambassadeurs et la délégation polonaise,
mais il est établi que, le 16 octobre :1920, la Conférence trans-
mit à la délégation dantzikoise le texte d’un « projet de
convention entre la Pologne et la Ville libre de Dantzig prévue
par l'article 104 du Traité de Versailles », avec prière à
ladite délégation de soumettre des observations. Dans ce pro-
jet, les matières traitées dans les dispositions détaillées des
avant-projets relatives aux droits des étrangers étaient réglées
par un article 30 ainsi conçu :

« La Ville libre de Dantzig s’engage à appliquer aux
minorités de race, de religion ou de langue, des dispositions

x

identiques à celles qui sont appliquées par la Pologne sur le
territoire polonais, en exécution du chapitre I du Traité conclu
à Versailles, le 28 juin 1910, entre la Pologne et les Principales
Puissances alliées et associées, à l’effet notamment d’assurer l’ap-
plication des dispositions prévues à l’article 104, paragraphe 5,
du Traité de Versailles avec Allemagne. »

Les observations dantzikoises (du 18 octobre), sur le projet du
16 octobre 1920, ne s’occupaient pas spécialement de l’article 30
du projet.

Le 20 octobre, la Conférence des Ambassadeurs fit parvenir
. à la délégation de Dantzig un texte revisé du projet de
convention ; ce texte, où l’article 30 n'avait subi aucune modifi-
cation, était qualifié de « définitif », et la lettre d'envoi ajoutait

14
15 TRAITEMENT DES NATIONAUX POLONAIS À DANTZIG

que «la Conférence ne pourrait donc accepter d'apporter à

ce document de nouvelles. modifications »; il devait être
signé le 23 octobre suivant. Il y a lieu de remarquer qu’une
note « concernant le projet de constitution .... du point de

vue du Traité de Versailles », jointe à la lettre du 20 octobre
1920 par laquelle la Conférence transmit au Conseil de la
Société des Nations, sur sa demande et en vue de sa session
de Bruxelles, le « texte] définitif » de la convention, contient
le passage suivant, dont la portée sera examinée plus loin:

« …. le Traité {de Versailles] prévoit, comme on le sait, la
conclusion d’une convention entre Dantzig et la Pologne

x x

destinée à assurer à la Pologne relativement à Dantzig ....
certaines garanties de traitement (égalité de traitement). »

La délégation polonaise refusa d'accepter le projet du
20 octobre que, pour sa part, la délégation dantzikoise avait
décidé de signer. Dans ces conditions, les deux délégations
furent invitées à entamer de nouvelles négociations ; la délé-
gation dantzikoise, toutefois, s’y refusa, alléguant qu'aux termes
de la lettre d’envoi du 20 octobre, le texte du projet de même
date était définitif et ne pourrait subir de nouvelles modifi-
cations. Sur ces entrefaites, la Conférence des Ambassadeurs,
par lettre du 28 octobre 1920, assura la délégation dantzikoise —
qu'il n'avait jamais été dans l'intention de la Conférence] des
Ambassadeurs de remettre en discussion « les solutions essen-
tielles » consacrées par le projet de traité qui lui avait été
adressé par sa lettre du 20 octobre 1920.

En conséquence, des pourparlers officieux s’engagérent ;
ainsi qu'il ressort d’une lettre adressée, le 5 novembre 1920,
par le président de la délégation dantzikoise au président de
la Conférence des Ambassadeurs, ces pourparlers aboutirent a
certains projets de modifications au texte primitif. L’une des
modifications proposées portait, cependant, sur l’ancien article 30,
que la délégation polonaise désirait modifier) de la manière
suivante :

«... et notamment à assurer que, dans la législation et
dans la conduite de l'administration, aucune discrimination

soit faite au préjudice des nationaux polonais et autres per-
sonnes d’origine ou de langue polonaise ».

15
16 TRAITEMENT DES NATIONAUX POLONAIS A DANTZIG

A ce propos, la délégation dantzikoise demanda qu'il lui
fût confirmé que cette modification ne donnait pas ipso facto
aux ressortissants de la République polonaise les droits poli-
tiques qui revenaient exclusivement aux ressortissants de la
Ville libre. Cette confirmation fut donnée par lettre du
6 novembre ; sur quoi la convention fut signée le g novembre
1920. |

L'article 33 de la convention, qui correspond à l’article 30
des projets des 16 et 20 octobre, est ainsi conçu :

« La Ville libre de Dantzig s’engage à appliquer aux
minorités de race, de religion ou de langue, des disposi-
tions semblables à celles qui sont appliquées par la Pologne
sur le territoire polonais, en exécution du chapitre premier
du Traité conclu à Versailles, le 28 juin 1019, entre la
Pologne et les Principales Puissances alliées et associées,
notamment à pourvoir à ce que, dans la législation et la
conduite de l'administration, aucune discrimination ne
soit faite au préjudice des nationaux polonais et autres
personnes d’origine ou de langue polonaise, conformément
à l’article 104, paragraphe 5, du Traité de paix de
Versailles avec l'Allemagne.

Les stipulations des articles 14 à 19 du Traité conclu à
Versailles entre les Principales Puissances alliées et asso-
ciées et la Pologne le 28 juin 1919 ainsi que les sti-
pulations de l'article 89 du Traité de Versailles avec
l'Allemagne, s’appliqueront également à la Ville libre de
Dantzig. »

Il y a lieu de rappeler que le rapport du vicomte Ishii sou-
mis au Conseil de la Société des Nations’ le 17 novembre 1920
et mentionné ci-dessus commente cet article de la manière
suivante :

« Par l’article 33, la Ville libre s'engage à protéger les mino-
rités de race, de religion ou de langue, conformément aux sti-
pulations contenues dans le Traité du 28 juin 1919 entre la
Pologne et les Principales Puissances alliées et associées, les-
quelles stipulations ont déjà été placées sous la garantie de la
Société des Nations par une résolution du Conseil en date du
13 février 1920. »

- Le vicomte Ishii, après avoir signalé que le texte soumis au
Conseil à Bruxelles en octobre 1920 avait par la suite subi
quelques modifications, déclare en outre, dans son rapport, que

16
17 TRAITEMENT DES NATIONAUX POLONAIS À DANTZIG

« toutefois, le texte définitif ne diffère dans aucun point
décisif et intéressant la Société des Nations, du projet soumis
au Conseil à Bruxelles » ;

projet qui contenait l’article 30 reproduit ci-dessus.

L'article 38 de la Convention du g novembre 1920 entre
la Pologne et Dantzig dispose que

« des arrangements ultérieurs seront conclus entre la
Pologne et la Ville libre sur toutes les questions qui ne
sont pas traitées dans le présent Traité ».

En exécution de cette disposition, un accord fut conclu a
Varsovie, le 24 octobre 1921, entre la Pologne et la Ville
libre. La première section (art. 1 à 44).de cet accord, qui fut
plus tard suivi d’une série d’autres accords complémentaires,
traite « des ressortissants polonais et dantzikois » et régle des
matières telles que les conditions de naturalisation à Dantzig,
le trafic frontalier, l'admission à l'exercice du commerce et de
l’industrie, l'acquisition et l’aliénation de biens meubles et
immobiliers. D’autre parti les « Dispositions finales » contiennent
notamment un article 229 qui traite des « Réserves découlant
de Varticle 33 de la Convention » (de Paris), aux termes
duquel :

« Etant donné que la République de Pologne déduit des
dispositions de l’article 104, chiffre 5, du Traité de paix de
Versailles et de l’article 33, alinéa premier, de la Convention
polono-dantzikoise du g novembre 1920, des droits plus
étendus que les droits stipulés dans le présent Accord, et
que la Ville libre de Dantzig ne les reconnaît pas, la Répu-
blique de Pologne se réserve expressément ces droits plus
étendus, surtout en ce qui concerne l'étendue des droits
minoritaires des ressortissants polonais dans la Ville libre
de Dantzig et l'interdiction de séjour. »

La situation qui résultait de cet article a conduit, par la
suite, à de nombreuses difficultés dans la pratique.

C'est ainsi, notamment, qu’en juillet 1923 le Conseil de la
Société des Nations s’est trouvé saisi d’une déclaration du
représentant de la Pologne où, entre autres objets, ce repré-
sentant traitait de l'interprétation de la clause prévue « dans

17
I8 TRAITEMENT DES NATIONAUX POLONAIS A DANTZIG

le Traité de Versailles et, plus tard, dans la Convention de
Paris ..... qu’aucune discrimination ne soit faite dans la
Ville libre au préjudice des nationaux polonais et autres per-
sonnes d’origine ou de langue polonaise » Le Conseil, à ce
sujet, se borna, le 7 juillet 1923, à « recommander à la Pologne,
“ainsi qu'à la Ville libre, de soumettre sans délai, et conformé-
ment à la procédure prévue par les traités, tout grief sérieux
qu'elles considèrent encore avoir l’une contre l’autre au Haut-
Commissaire », recommandation que le Conseil eut l’occasion,
le 13 mars 1925, de confirmer en y- insistant.

A la suite des décisions du 7 juillet 1923, le Haut-Commis-
saire, par lettre du 31 août 1923, transmit au Conseil une
« Déclaration » où étaient énoncés les résultats de pourparlers
qui avaient eu lieu entre les Parties sous la présidence du
Haut-Commissaire. Un chapitre de cette déclaration est
consacré à l’article 33 de la Convention de Paris; on y lit
ce. qui, suit :

« Les deux Parties déclarent que l’article 33 a été inter-
prété de manière si différente par chacune d'elles qu’il semble
n'y avoir aucune possibilité de concilier leurs opinions sur
cette question fondamentale ; cette dernière doit, par consé-
quent, être résolue par d’autres moyens que par voie d'accord
entre les deux Gouvernements. Dans l'intervalle, certains
litiges provoqués par cette différence d'interprétation du para-

graphe en question doivent être réglés à titre provisoire sans
préjuger de la décision définitive. »

Le Haut-Commissaire, en ce qui le concerne, exposa ce qui
suit dans la lettre par laquelle il transmit cette déclaration

au Conseil:

« La seule question sur laquelle il n'a pas été possible
d'arriver à un accord présente pour les déux Parties une
importance vitale. C’est la question du statut juridique des
ressortissants polonais sur le territoire de la Ville libre, men-
tionné au paragraphe 33 de la Convention de Paris et au
paragraphe respectif du Traité de Versailles... La question
tout entière repose sur deux interprétations ~ ‘différentes, et
parfaitement sincères l’une et l’autre, de certains paragraphes
des traités sur lesquels il conviendra, je crois, de demander
à .quelques juristes une .opinion ou une -décision. »

La résolution adoptée, le rer septembre 1923, par le Conseil
au sujet du rapport du Häut-Commissaire ne mentionne pas,

18
Ig TRAITEMENT DES NATIONAUX POLONAIS A. DANTZIG

toutefois, la question de l’article 33 de la Convention de Paris;
et lorsque, en 1924-1925, le Conseil se trouva de nouveau en
présence d’une série de questions relatives a cet article,
il ne prit pas davantage une décision quant au fond, mais
se borna à adopter, le 11 juin 1925, une résolution relative
a la procédure devant le Haut-Commissaire. C’est dans ces
conditions que le probléme est maintenant évoqué devant la

Cour afin de recevoir une solution de principe.

ok
* *

Les deux questions soumises à la Cour sont les suivantes:

« I) La question du traitement des nationaux polonais
et des autres personnes d’origine ou de langue polonaise
dans le territoire de la Ville libre de Dantzig doit-elle
être résolue uniquement sur la base de l’article 104,
chiffre 5, du Traité de Versailles et de flarticle 33,
alinéa premier, de la Convention de Paris (et, le cas
échéant, sur la base d’autres stipulations conventionnelles
en vigueur), ou également sur la base de la Constitution
de la Ville libre; et, par conséquent, le Gouvernement
polonais peut-il soumettre aux organes de la Société des
Nations des différends concernant l'application aux person-
nes susdites de la Constitution dantzikoise et d’autres lois
dantzikoises par la voie prévue à l’article 103 du Traité
de Versailles et l’article 39 de la Convention de Paris?

2) Quelle est l'interprétation exacte de l’article 104,
chiffre 5, du Traité de Versailles et de l’article 33,
alinéa premier, de la Convention de Paris, et, dans le cas
d’une réponse affirmative à la question sous 1), des stipu-
lations pertinentes de la Constitution de la Ville libre? »

Pour la première de ces questions, la Cour estime néces-
saire de fixer, tout d’abord, le sens précis dans lequel elle
a été posée,

La question se compose de deux parties. La premiére partie
a trait aux sources de droit applicables à la question du
traitement des nationaux polonais et autres personnes d’origine
ou de langue polonaise sur le territoire de la Ville libre de
Dantzig; ici, il s'agit de savoir si, outre les clauses conven-
tionnelles mentionnées dans le texte de la question, la Consti-
tution de la Ville libre s’applique elle aussi. Dans la seconde

19
20 TRAITEMENT DES NATIONAUX POLONAIS A DANTZIG

partie, on demande si le Gouvernement polonais est fondé
à recourir à la procédure prévue par l’article 103 du Traité
de Versailles et l’article 39 de la Convention de Paris, pour
les différends qui viseraient flapplication aux personnes
ci-dessus mentionnées des dispositions de la Constitution de
Dantzig et d’autres lois de la Ville libre. Ces deux parties
doivent-elles être examinées ensemble, comme une seule
question, ou bien forment-elles deux questions séparées et
distinctes ? En d’autres termes, la première partie vise-t-elle
l’applicabilité de la Constitution de Dantzig en tant que
question d’ordre général, sans référence au droit, pour le
Gouvernement polonais, de recourir a la procédure instituée
par l’article 103 du Traité de Versailles et l’article 39 de la
Convention de Paris, ou bien n’envisage-t-elle l’applicabilité
de la Constitution que du point de vue du droit, pour le
Gouvernement polonais, de recourir à cette procédure pour
régler les différends qui visent l'application aux nationaux
polonais et autres personnes d’origine ou de langue polonaise
des dispositions de la Constitution et d'autres lois de la Ville
libre ?

Pour autant que la Cour en est informée, il n’a été soulevé,
lors des procédures engagées devant le Haut-Commissaire ou le
Conseil, aucune question quant au droit d’invoquer la Consti-
tution de Dantzig, soit pour les personnes privées devant
les tribunaux de la Ville libre, soit pour la Société des Nations
en sa qualité de garante de la Constitution. Les termes du
différend, entre la Pologne et Dantzig, qui a abouti à la
présente procédure devant la Cour, ainsi que l'emploi des
mots « par conséquent » dans le texte de la question, portent
à conclure que c’est eu égard à la conséquence visée par la
deuxième partie de la question que la première partie y a
été insérée, de sorte que ces deux parties doivent être consi-
dérées comme logiquement reliées l’une à l'autre et comme
ne constituant qu’une seule question. D'ailleurs, la résolution
du Conseil parle expressément de « deux questions » sur les-
quelles le Conseil prie la Cour d'émettre un avis consultatif,
et, dans la seconde question, on se réfère à « une réponse
affirmative à la question sous 1) ». C’est dans ce sens que la
Cour procédera à l’examen des divers points que cette ques-
tion soulève.

20
21 TRAITEMENT DES NATIONAUX POLONAIS A DANTZIG

La Constitution de la Ville libre présente certaines parti-
cularités qui ne se trouvent pas dans les constitutions d’autres
pays. Aux termes de larticle 103 du Traité de Versailles, la
Constitution de la Ville libre devait être élaborée, d’accord
avec un Haut-Commissaire à nommer par la Société des
Nations, par des représentants de la Ville libre régulièrement
désignés, et cette Constitution devait être placée sous la garan-.
tie de la Société des Nations. C’est en exécution de cet
article que la Constitution de la Ville libre fut élaborée et,
en vertu de la résolution du Conseil du 17 novembre 1920,
placée sous la garantie de la Société. Selon le rapport du
vicomte Ishii, adopté par le Conseil le 17 novembre 1920,
la garantie de la Société des Nations implique :

« I) que cette Constitution doit obtenir lapprobation de
la Société des Nations; |

2) que la Constitution ne peut être modifiée qu'avec l’auto-
risation de la Société des Nations; et

3} que la vie constitutionnelle de la Ville libre de Dantzig
doit toujours se conformer aux stipulations de cette Consti-
tution ».

La Société des Nations, en tant que garante de la Consti-
tution, a donc à se préoccuper, non pas simplement du texte
de la Constitution, mais également de la bonne application
de celle-ci. C’est sur la demande de la Société que fut inséré,
dans le texte définitif de la Constitution, Varticle 42, qui est
ainsi conçu:

« Le Sénat de la ‘Ville ‘Hbre doit communiquer à la
Société des Nations, sur sa demande et à tout moment,

des informations officielles ‘sur toutes les affaires publiques
de la Ville libre. »

L'objet de cette disposition est clair. Elle est destinée à
mettre la Société en mesure d’exercer ses droits et de s’acquit-
ter de ses devoirs touchant, entre autres matières, lappli-
cation effective de la Constitution.

De ce qui a été dit ci-dessus, il ressort que la Société des
Nations, en sa qualité de garante de la Constitution de la
Ville libre, a le droit — qu’elle exerce habituellement par
l'entremise du Conseil — aussi bien que le devoir d’intervenir
dans le cas d’une mauvaise application par Dantzig de sa
Constitution.

21
22 TRAITEMENT DES NATIONAUX POLONAIS À DANTZIG

La question posée à la Cour, toutefois, n’envisage pas le
droit, pour le Gouvernement polonais, de recourir à la Société
des Nations en sa qualité de garante de la Constitution dant-
zikoise. Elle vise seulement le droit pour le Gouvernement
polonais, agissant en son propre nom, de soumettre aux
organes de la Société, par la voie prévue à l’article 103 du

N

Traité de Versailles et à l'article 39 de la Convention de
Paris, des différends relatifs à l'application aux nationaux
polonais et autres personnes d’origine ou de langue polonaise
des dispositions de la Constitution et d’autres lois de la Ville
libre — en d’autres termes, de recourir 4 la juridiction arbi-
trale obligatoire de ces organes.

Comme la portée des deux articles ci-dessus mentionnés
n’est pas identique, il convient de les examiner séparément.

Le passage pertinent de l’article 103 du Traité de Versailles

est l'alinéa 2, qui dispose comme suit :

« Le Haut-Commissaire sera également chargé de sta-
tuer en première instance sur toutes les contestations qui
viendraient à s'élever entre la Pologne et la Ville libre
au sujet du présent Traité ou des arrangements et accords
complémentaires. »

Cet alinéa ne fait point mention de la Constitution de la
Ville libre comme objet de la compétence arbitrale obligatoire
du Haut-Commissaire. Le fait que la Constitution a été
élaborée avec la collaboration de la Société des Nations et
qu’elle a été placée sous la} garantie de cette dernière présente
sans doute une grande importance pour tout ce qui touche
aux relations entre la Ville libre et la Société. Mais, de l’avis
de la Cour, ce fait ne saurait donner à la Constitution le
caractère juridique d’un arrangement ou accord complémentaire
au sens de l’article 103, alinéa 2, du Traité de Versailles.

L'article 39 de la Convention de Paris est de portée plus
extensive. Il dispose comme suit:

« Tout différend qui viendrait à s'élever entre la Pologne
et la Ville libre au sujet du présent Traité ou de tous
autres accords, arrangements et conventions ultérieurs ou
de toutes questions touchant aux relations de la Pologne
.et de la Ville libre, sera soumis par l’une ou l’autre Partie

s

à la décision du Haut-Commissaire, qui, s'il l'estime
22 '
23 TRAITEMENT DES NATIONAUX POLONAIS A [DANTZIG

nécessaire, renverra l'affaire au Conseil de la Société des
Nations. »

D'après cet article, et en dehors de toute question relative
soit à la convention elle-même, soit aux « accords, arrange-
ments et conventions ultérieurs », il faut que deux conditions
soient remplies pour que l’une ou l’autre des Parties à la
convention soit fondée à soumettre des différends au Haut-
Commissaire, savoir: 1} le différend doit « s'élever entre la
Pologne et la Ville libre », et 2) il doit avoir trait à une ques-
tion « touchant aux relations de la Pologne et de la Ville
libre ». Le point sur lequel la Cour est invitée à se prononcer
revient donc à ceci: un différend touchant l'application de la
Constitution de Dantzig et d’autres lois de la Ville libre aux
nationaux polonais et autres personnes d’origine ou de langue
polonaise remplit-il les deux conditions ci-dessus mentionnées ?

Le Gouvernement polonais soutient que toutes les restrictions
mises par la Constitution et les traités à l'indépendance de la
Ville libre sont des limitations organiques, si intimement liées
l'une à l'autre qu'elles décèlent une « unité de but »; que
la garantie de la Constitution par la Société, étant subordonnée
au respect des droits conventionnels de la Pologne, constitue
un élément inséparable du statut juridique de Dantzig ; que ce
statut juridique est sw generis; et que, partant, la distinction
de droit commun entre les matières d’ordre intérieur et d’ordre
international ne s’applique pas dans le cas présent. « On ne
peut répondre », dit le mémoire polonais, « à ces questions
en se bornant A évoquer purement et simplement les notions
juridiques courantes qui gouvernent les rapports réciproques
de l’ordre juridique interne et de l’ordre juridique internatio-
nal »; par ailleurs, le Gouvernement polonais ne conteste nulle-
ment le principe que l'application d’une constitution est en
général et essentiellement affaire d’ordre interne.

-La Cour ne peut se rallier à la thèse du Gouvernement
polonais. A son avis, le fait que le statut juridique de Dantzig
est sui generis ne l’autorise pas à se départir des principes
-usuels qui régissent les relations entre les Etats et à établir de
nouvelles régles pour les relations entre la Pologne et la Ville
libre. Les principes généraux du droit international s’appliquent

23
24 TRAITEMENT DES NATIONAUX POLONAIS A DANTZIG

a Dantzig, sous réserve, toutefois, des dispositions convention-
nelles liant la Ville libre, ainsi que des décisions prises par les
organes de la Société des Nations en vertu de ces dispositions.
Le caractére particulier de la Constitution de Dantzig, ainsi
qu'il a été dit plus haut, n’affecte que les relations entre la
Ville libre et la Société des Nations. Une violation ou une
mauvaise application de la Constitution par Dantzig est donc,
dans le domaine international, exclusivement affaire entre la
Société des Nations, en sa qualité de garante, et Dantzig.
Vis-a-vis de la Pologne, la Constitution de Dantzig, malgré
ses particularités, est et demeure la Constitution d’un Etat
étranger. Les griefs que pourrait faire valoir la Pologne contre
la Ville libre, du chef de l'application par celle-ci de sa
Constitution comme telle, ne pourraient donc donner lieu, entre
la Pologne et la Ville libre de Dantzig, a des différends
touchant aux relations de la Pologne et de la Ville libre, au
sens de l’article 39 de la Convention de Paris; des différends
qui seraient soumis au Haut-Commissaire, dans ces conditions,
ne pourraient par conséquent étre retenus par lui.

Il faut observer, cependant, que si, d’une part, d’après les
principes généralement admis, un Etat ne peut, vis-à-vis d’un
autre État, se prévaloir des dispositions constitutionnelles de
ce dernier, mais seulement du droit international et des
engagements internationaux valablement contractés, d’autre
part et inversement, un État ne saurait invoquer vis-à-vis d’un
autre État sa propre Constitution pour se soustraire aux obli-
gations que lui imposent le droit international ou les traités
en vigueur. L'application de ces principes au cas dont il
s'agit a pour effet que la question du traitement des natio-
naux polonais et des autres personnes d’origine ou de langue
polonaise doit être résolue exclusivement sur la base des règles
du droit international et des dispositions conventionnelles en
vigueur entre la Pologne et Dantzig.

L'application de la Constitution de la Ville libre peut cepen-
dant avoir pour résultat la violation d’une obligation interna- -
tionale de Dantzig envers la Pologne, découlant soit de sti-
pulations conventionnelles, soit du droit international commun ;
par exemple, en cas de déni de justice, tel que ce terme est
généralement compris dans la pratique des Etats. La Cour s’en
réfère à cet égard à son Avis consultatif n° 15; dans cet

24
25 TRAITEMENT DES NATIONAUX POLONAIS A DANTZIG

avis, — qui traite de la compétence des tribunaux de Dantzig
en matière de réclamations pécuniaires des fonctionnaires ferro-
viaires dantzikois passés au service polonais, contre l’Admi-
nistration polonaise, — Ja Cour, tout en affirmant cette compé-
tence, ajoute que sa conclusion n’affecte pas le droit que con-
fère à la Pologne l’article 39 de la Convention de Paris, d’avoir
recours à la procédure internationale prévue audit article, si,
par exemple, une décision des tribunaux dantzikois était
contraire, soit aux principes généraux du droit international,
soit aux dispositions régissant les rapports entre la Pologne et
Dantzig. Toutefois, dans une éventualité de ce genre, ce n’est
pas la Constitution, en tant que telle, mais bien l'obligation
internationale, qui donne naissance à la responsabilité de la
‘Ville libre. Ceci est conforme au principe général de la respon-
sabilité internationale des Etats ainsi qu’à la décision rendue

x

par la Cour dans l'affaire relative à certains intérêts allemands
en Haute-Silésie polonaise (Arrêt n° 7); en outre, le. Gou-
vernement de la Ville libre l’a admis dans l'exposé écrit
soumis par lui à la Cour. Le cas échéant, la Pologne serait
indubitablement en droit de saisir les organes de la Société,
en vertu de l’article 103 du Traité de Versailles et de
l’article 39 de la Convention de Paris.

La question posée à la Cour vise également l'application
« d’autres lois dantzikoises ». Comme, de l'avis de la Cour, les
caractéristiques spéciales de la Constitution de Dantzig ne font
pas entrer celle-ci dans le domaine des rapports internationaux
existant entre Dantzig et la Pologne, il s’ensuit @ forlion que
les autres lois de Dantzig sont dans le même sens affaire
d’ordre interne, et que les questions relatives à leur application
ne peuvent étre soumises aux organes de la Société par la
procédure arbitrale obligatoire qui a été mentionnée ci-dessus.

*

La Cour constate qu’on ne saurait tirer de ce qui précéde
la conclusion qu’elle aurait eu V’intention de donner une inter-
prétation complète de Varticle 39 de la Convention de Paris.
La Cour, qui n’a pas perdu de vue la résolution du Conseil
du Ir juin 1925, relative à la procédure devant le Haut-

Commissaire, a seulement traité cette question dans la mesure
nécessaire aux fins de la présente affaire.

25
26 TRAITEMENT DES NATIONAUX POLONAIS A DANTZIG

*
* *

La Cour passe maintenant à l’examen de la seconde ques-
tion ; celle-ci est ainsi conçue :
« 2) Quelle est Vinterprétation exacte de l’article 104,
chiffre 5, du Traité de Versailles et de l’article 33, alinéa
premier, de la Convention de Paris, et, dans le cas d’une

réponse affirmative à la question sous 1), des stipulations
pertinentes de la Constitution de la Ville libre? »

Le premier point à considérer est l'interprétation de Jlarti-
cle 104: 5 du Traité de Versailles. Celui-ci dispose comme suit:

« Une convention, dont les Principales Puissances alliées
et associées s’engagent 4 négocier les termes et qui entrera
en vigueur en méme temps que sera constituée la Ville
libre de Dantzig, interviendra entre le Gouvernement
polonais et ladite Ville libre en vue: .

. . . . . . . . . . . . . . . . . .

° de pourvoir à ce qu’aucune discrimination soit
faite, dans la Ville libre de Dantzig, au préjudice des
nationaux polonais et autres personnes d'origine ou de
langue polonaise. » |

L'article 104 du Traité de Versailles contient un mandat,
conféré par les signataires du traité et accepté par les Prin-
cipales Puissances alliées et associées, en vue de négocier entre
la Pologne et Dantzig une convention destinée à réaliser
certains objets spécifiés, convention qui devait entrer en
vigueur en même temps que serait constituée la Ville libre.
Ces objets, dont l’un est énoncé dans le paragraphe 5, étaient
exprimés sous forme de certains principes généraux, dont la
portée exacte et le mode d’application devaient être défi-
nis par les termes de la convention à négocier. Ceci ressort
clairement surtout du texte français de l'article ci-dessus
rapporté.

A cet égard, il y a lieu de citer le passage suivant, extrait
de la résolution de la Conférence des Ambassadeurs en date
du 5 mai 1920: |

« La Conférence des Ambassadeurs, résolue à assurer
la stricte exécution des stipulations du Traité de Ver-

x

sailles relatives à Dantzig, en garantissant à la popula-
26
27 TRAITEMENT DES NATIONAUX POLONAIS A DANTZIG

tion de la Ville libre aussi bien qu'au Gouvernement
polonais le libre exercice des droits que leur assure le
traité, résolue, d’autre part, à ne tolérer aucun acte,
d'où qu’il vienne, qui serait de nature à fausser le fonc-

«

tionnement du régime dont les articles 102 à 107 inclus
du traité de paix ont établi les grandes lignes .... déclare
qu'il y a lieu de conclure dans le plus bref délai la
convention visée à l’article 104. »

Le Traité de Versailles indique donc simplement les « grandes
lignes » du régime de la Ville libre. D'autre part, les termes
employés par la résolution précitée justifient la conclusion que,
selon l'opinion de la Conférence des Ambassadeurs, c’est par la
convention à intervenir entre la Pologne et Dantzig que les
avantages garantis à la Pologne par l’article 104 du Traité
de Versailles devaient lui être assurés, et que la garantie
n'est devenue efficace entre la Pologne et Dantzig qu'en
vertu de cette dernière convention.

L'objet de l’article 104: 5 est de pourvoir à ce qu'aucune
discrimination ne soit faite au préjudice des nationaux polo-
nais et autres personnes d'origine ou de langue polonaise.
‘Ce qu’il faut examiner, en premier lieu, c’est le sens de l’ex-
pression: « autres personnes d'origine ou de langue polo-
naise ». Elle a été interprétée par les deux Gouvernements
intéressés dans ce sens qu’elle comprend les ressortissants de
Dantzig aussi bien que les ressortissants d’autres Etats,
pourvu qu'ils soient d’origine ou de langue polonaise. La
Cour n’estime donc pas nécessaire d'approfondir cette question,
qui n'a désormais qu’un intérêt théorique, et elle se place
au point de vue que l'expression vise, sans égard à leur
nationalité, toutes personnes d’origine ou de langue polonaise
{autres que les ressortissants polonais).

Il convient d’observer que le groupe d'individus que
visaient les signataires du Traité de Versailles est composé
de personnes possédant certaines qualités, savoir : la nationa-
lité polonaise, l'origine polonaise ou la langue polonaise. |

C’est à la lumière des circonstances qui aboutirent à l'érec-
tion de Dantzig en ville libre que l’on comprend le mieux
la défense de discrimination. La séparation de Dantzig du
Reich allemand était contraire aux vœux du peuple allemand.
28 TRAITEMENT DES NATIONAUX POLONAIS A DANTZIG

La presque totalité de la population de cette ville était
allemande, et, afin d’assurer à la Pologne le libre et sûr
accès à la mer, la Conférence de la Paix avait décidé de
faire de Dantzig une ville libre, sans l’incorporer à la Pologne.
On pouvait craindre, à ce propos, que la population polonaise
de Dantzig pit se trouver exposée à des mesures discri-
minatoires de la part de la Ville libre, pour le seul motif
de sa qualité polonaise. Une attitude peu accueillante ou
même hostile, dans une communauté déterminée, à l'égard
d'un groupe de personnes, exclusivement à cause d’une certaine .
qualité appartenant à ces personnes, par exemple la nationalité,
l’origine, la race ou la religion, n’est pas sans précédent.
Il est naturel de penser que c’est afin de prévenir toute
mesure discriminatoire de ce genre que les auteurs du Traité
de Versailles ont estimé désirable de prévoir, comme l'un
des objets du traité à intervenir entre la Pologne et Dantzig,
— traité dont les termes devaient être négociés par les Princi-
pales Puissances alliées et associées, — une clause portant
prohibition de pareilles mesures discriminatoires. C'est préci-
sément à raison de leur qualité polonaise qu'est interdite
la discrimination au préjudice des nationaux polonais et
autres personnes d’origine ou de langue polonaise à Dantzig.

D'autre part, la prescription de « pourvoir à ce qu'aucune
discrimination soit faite au préjudice de » ces personnes est
générale dans son application pour autant que la discrimi-
nation dont il s’agit intervient du fait de la nationalité, de
l’origine ou de la langue polonaise.

Il y a lieu d'observer que, pour être efficace, la défense
de discrimination doit aboutir à assurer l'absence de toute
‘discrimination en fait comme en droit. Une mesure qui se
présente comme étant d’une application générale, mais qui
est en fait dirigée contre les nationaux polonais et les autres
personnes d’origine ou de langue polonaise, constitue une
violation de la défense. Une opinion dans ce sens a déjà
été exprimée par la Cour dans son Avis consultatif n° 6
relatif aux colons allemands en Pologne. La question de
savoir si une mesure est ou n’est pas en fait dirigée contre
ces personnes est une question qui doit être tranchée selon
les mérites de chaque espèce. Il est impossible de prévoir’ à
cet égard un critère immuable et absolu.

28
29 TRAITEMENT DES NATIONAUX POLONAIS A DANTZIG

Le Gouvernement polonais soutient que la clause dont il
s’agit interdit toute discrimination au préjudice des ressor-
tissants polonais et autres personnes d’origine ou de langue
polonaise par comparaison avec les ressortissants dantzikois
d’origine allemande; en d’autres termes, ces personnes
auraient droit au traitement national. Toutefois, l'interprétation
polonaise fait une exception expresse pour les droits politiques
(droit. de vote et éligibilité), ainsi que pour l'exercice des
emplois publics « qui seraient l'expression des attributions
du pouvoir territorial de la Ville libre ». En outre, d’après
les conclusions qui figurent dans le mémoire polonais du
26 mars 1931, reproduites plus haut et qui n'ont pas été
retirées, le Gouvernement polonais prétend que les nationaux
polonais et autres personnes d’origine ou de langue polonaise
ont droit au même traitement que les ressortissants dantzi-
kois d’origine polonaise pour ce qui est du « développement
national » et surtout de « l'emploi de la langue maternelle
dans l’enseignement, l'administration intérieure et devant
les tribunaux ». Ici, la comparaison n'est point faite avec les
ressortissants dantzikois appartenant à la majorité allemande,
mais avec les ressortissants dantzikois qui appartiennent à
la minorité polonaise.

Cette interprétation appelle les observations suivantes:

En premier lieu, le texte est muet quant au point de savoir
par rapport à qui la défense de discrimination est conçue.
La thèse polonaise ajoute un élément très important, savoir
un terme de comparaison; cette addition n’est pas justifiée
par le texte. |

En second lieu, les deux exceptions admises par le Gouver-
nement polonais, non seulement ne trouvent pas d'appui
dans le texte, mais encore s'opposent directement aux termes
très larges dans lesquels est conçue l'interdiction, savoir:
« pourvoir à ce qu'aucune discrimination soit faite ».

La conséquence de l'interprétation polonaise serait d'accorder
le traitement national et, dans certaines matières, # aussi le
traitement minoritaire. Or, selon l'opinion de la Cour, la défense
a pour objet d'empêcher tout traitement défavorable, et non
d’octroyer un régime spécial de traitement privilégié.

29
30 TRAITEMENT DES NATIONAUX POLONAIS A DANTZIG

La Cour estime, en effet, que le contenu de l'article 104: 5
est purement négatif, en ce sens qu’il se borne à défendre
toute discrimination. Pour ce motif, elle ne saurait y -voir
aucun terme de comparaison.

Il résulte des considérations qui précèdent que l’effet juridique
de l’article 104: 5 du Traité de Versailles a été simplement
d’obliger les Principales Puissances alliées et associées à intro-
duire dans la convention, dont elles s’engageaient à négocier
les termes, des dispositions qui empécheraient, dans la Ville
libre, toute discrimination du genre de celles qui ont été
indiquées ci-dessus. |

On a cependant soutenu que la Ville libre, bien qu’elle ne
soit pas signataire du Traité de Versailles, se trouve — du
fait de son acceptation, à la date du 9 novembre 1920, de la
décision citée ci-dessus du 27 octobre 1920 des Principales
Puissances alliées et associées, relative à l'érection de
la Ville libre — liée par l'article 104: 5 du Traité de
Versailles, et que cet article contient, partant, des règles
de droit qui s'appliquent entre la Pologne et Dantzig.

La Cour n’a pas manqué d'examiner à ce point de vue les
termes de ladite décision et de son acceptation par la Ville
libre. Ayant pu se convaincre que ces textes peuvent être
interprétés, à cet égard, dé manières différentes, la Cour se
borne à constater qu’on ne saurait en tirer une conclusion
précise dans un sens ou dans l’autre.

Il est certain, d’autre part, que la Ville libre, ayant accepté
la convention que les Principales Puissances alliées et associées
avaient négociée en vertu de l’article 104 du Traité de
Versailles, a, par cela même, dans un certain sens, accepté cet
article. Cette acceptation, cependant, n’est que la reconnaissance
du mandat contenu dans cet article, dont la convention consti-
tue l'exécution. L’acceptation de l’article 104 par la Ville
libre ne saurait donner aux dispositions de cet article un sens
différent de celui qu’elles possédent dans les relations entre les
signataires du traité. D’autre part, le mandat est opposable
a la Ville libre, non seulement en tant que mandat conféré
aux Principales Puissances alliées et associées, mais aussi en

30
31 TRAITEMENT DES NATIONAUX POLONAIS A DANTZIG

tant qu’indication des objets 4 réaliser par la convention
dantziko-polonaise.

Tout autre est la question de savoir si le n° 5 de l’article 104
est devenu une règle de droit, qui lie la Ville libre à Végard
de la Pologne, du fait que cette disposition a été reproduite,
avec de légères adjonctions, dans la seconde partie de l’article 33,
alinéa premier, de la Convention de Paris. A cet égard, la
Cour observe que le contenu de cette disposition est devenu
obligatoire pour la Ville libre, non en tant que règle inscrite
au Traité de Versailles, mais en tant que stipulation de la
Convention de Paris.

%

Avant d'aborder l'interprétation exacte de l’article 33,
alinéa premier, de cette convention, la Cour recherchera
la relation précise qui existe entre ledit article et l’article 104: 5
du Traité de Versailles. Il y a lieu d’observer à cet égard que,
dans l'affaire relative à l'accès et au stationnement des navires
de guerre polonais dans le port de Dantzig (Avis du rz déc. 1931),
la Cour ne s’est pas prononcée sur les relations entre l’article 104
du Traité de Versailles et la Convention de Paris.

Selon un argument avancé, le texte même des questions
soumises à la Cour montrerait que, de l'avis du Conseil,
l'article 104 : 5 du Traité de Versailles et l’article 33, alinéa
premier, de la Convention de Paris ont la même valeur juri-
dique, ceci à cause des expressions « uniquement sur la base
de l’article 104, chiffre 5, du Traité de Versailles et de l’arti-
cle 33, alinéa premier, de la Convention de Paris » et « l’in-
terprétation exacte de l’article 104, chiffre 5, du Traité de
Versailles et de l’article 33, alinéa premier, de la Convention
de Paris ». La Cour estime cependant que l’on ne saurait tirer
de ces expressions aucune conclusion quant à la valeur, au
point de vue juridique, que le Conseil aurait attribuée aux
deux stipulations dont il s’agit. Le différend devant le Haut-
Commissaire, entre la Pologne et Dantzig, quant au point de
savoir si la Constitution de Dantzig présente ou non un carac-
tère international dans les relations entre les deux pays, explique
suffisamment pourquoi la question posée à la Cour, ou bien
oppose à la Constitution, notamment, ces deux clauses
conventionnelles, ou bien demande à la Cour de les interpréter
toutes les deux. Les questions ne sauraient donc être considé-

31
32 TRAITEMENT DES NATIONAUX POLONAIS A DANTZIG

rées comme impliquant que les deux stipulations présentent
la même valeur juridique.

Au point de vue des relations entre Dantzig et la Pologne,
c'est la Convention de Paris qui est l’instrument liant directe-
. ment la Ville libre; mais, en cas d'incertitude sur le sens
de ses dispositions, on peut recourir au Traité de Versailles,
non pour écarter les termes de la convention, mais afin d’en
élucider le sens. Cette opinion est conforme au rapport de
M. Quiñones de Leôn, adopté le 7 juillet 1923 par le Conseil.

. Une divergence d'opinions s'était fait jour entre le Haut-
Commissaire et les autorités polonaises au sujet des rapports
entre le Traité de Versailles et la Convention de Paris. Dans
une lettre au Secrétaire général de la Société des Nations,
datée du 4 juin 1923, le Haut-Commissaire avait exprimé
l'avis que, pour les droits des deux États qui font l’objet de
certains articles du Traité de Versailles, c’est la Convention
de Paris et non le traité qui doit être considéré comme déci-
sive. Dans sa réponse, datée du 4 juillet 1923, le représentant
de la Pologne avait exposé que ce n’est pas la Convention
du Oo novembre 1920 qu’il convient de considérer comme le
texte décisif, mais que le sens et le texte de cette convention
ne peuvent être compris qu’en union étroite avec le Traité
de Versailles. « Le traité est la base juridique ayant un carac-
tère primordial ; la convention ne présente que des clauses qui
en découlent. » C’est sur ces thèses opposées que se prononce
le rapport précité du 7 juillet 1923. Ce rapport a été officiel-
lement communiqué aux Gouvernements polonais et dantzikois,
ainsi qu'au Haut-Commissaire de la Société des Nations à Dantzig.
Il convient d’en reproduire ici le passage pertinent, savoir :

«Il s’agit, en premier lieu, de la question de savoir quelle
est la relation exacte entre l’article 104 du Traité de paix de Ver-
sailles et la Convention conclue à Paris, le g novembre 1920.
A ce sujet, je suis d’avis que la Convention du g novembre
1920. constitue une base juridique complètement valable pour :
les relations entre Dantzig et ja Pologne, mais qu’en cas
de doute sur l'interprétation d’une clause quelconque de la
convention, on peut avoir recours, pour dissiper de tel doute,
à l'article 104 du Traité de Versailles, en vertu duquel la
convention a été conclue. Si j'ai bien compris, le représentant
polonais, par suite de l’échange de vues qui a eu lieu à la

32
33 TRAITEMENT DES NATIONAUX POLONAIS A DANTZIG

séance du Conseil le 4 courant, semble se rallier à cette
conception. »

La conclusion de la convention :n’enlève rien à la valeur
juridique de l’article: 104 du traité en tant qu’expression
authentique du mandat conféré aux Principales Puissances
alliées et associées et des objets de la convention; à ce point
de vue et dans cette mesure, l’article est opposable à la Ville
libre.

*

Ayant interprété l’article 104, alinéa 5, du Traité de
Versailles et établi les rapports entre cet article et l’article 33
de la Convention de Paris, la Cour procède à l'examen de
l'alinéa premier de cet article.

Cet alinéa est ainsi conçu :

« La Ville libre de Dantzig s'engage à appliquer aux
minorités de race, de religion ou de langue, des disposi-
tions semblables à celles qui sont appliquées par la Pologne
sur le territoire polonais, en exécution du chapitre I du
Traité conclu à Versailles, le 28 juin 19x10, entre la Pologne
et les Principales Puissances alliées et associées, notam-

x

ment à pourvoir à ce que, dans la législation et la conduite

de l'administration, aucune discrimination ne soit faite au
préjudice des nationaux polonais et autres personnes d’origine

- ou de langue polonaise, conformément à l’article 104, para-
graphe 5, du Traité de paix de Versailles avec l’Aliemagne. »
Cette disposition se compose de deux parties, séparées par
une virgule, dont la seconde débute par les mots « notam-
ment à pourvoir » (texte anglais: fo provide, in particular).
Les points principaux sur lesquels le Gouvernement polonais
et le Gouvernement dantzikois diffèrent d'opinion sont: (r) le
rapport entre les deux parties de l'alinéa, et 2) Vinterpré-
tation à donner à la seconde partie. Ce texte n’étant pas
absolument clair, il peut être utile, pour en trouver le sens
exact, de rappeler ici, avec quelque détail, les divers projets
qui ont précédé l'adoption du texte actuellement en vigueur.

Lorsque la Conférence des Ambassadeurs procéda à l’éla-
boration de la convention, elle avait devant elle, ainsi que
cela a été rappelé ci-dessus, trois projets préliminaires, dont
l'un avait été soumis par la Ville libre et les deux autres par

33

4
34 TRAITEMENT DES NATIONAUX POLONAIS A DANTZIG

la Pologne. Le projet dantzikois contenait des dispositions
détaillées, relatives aux droits des ressortissants des deux
Parties contractantes. Ces dispositions visaient, entre autres
objets, le traitement national réciproque en matiére d’acquisi-
tion de biens immobiliers et d’exercice des activités commer-
ciales et industrielles de toute nature. Dans le premier projet
polonais, les chapitres consacrés aux « droits publics » et à
l’« enseignement public » énongaient des dispositions détaillées
visant la situation de la minorité polonaise et les droits des
ressortissants polonais à Dantzig, sur la base du traitement
national réciproque. Le second projet polonais contenait des
dispositions en vue du traitement national des ressortissants
polonais fondé sur le principe de réciprocité.

La question du traitement national des ressortissants polo-
nais, qui avait été soulevée, tant dans le projet dantzikois
que dans les projets polonais, a sans doute été examinée par
la Conférence des Ambassadeurs au moment où elle élaborait
son projet de convention. Mais, au lieu d'accorder aux ressor-
tissants polonais à Dantzig le traitement national, soit avec
ou sans réciprocité, soit à tous égards ou à certains égards
seulement, la Conférence des Ambassadeurs traita la matière
dans l’article 30 de son projet du 16 octobre 1920, dont le

premier alinéa est ainsi conçu :

 

« Article 30. — La Ville libre de Dantzig s'engage à appli-
quer aux minorités de race, de religion ou de langue, des dis-

N

positions identiques à celles qui sont appliquées par la Pologne
sur le territoire polonais, en exécution du chapitre I du Traité
conclu à Versailles, le 28 juin 1919, entre la Pologne et les
Principales Puissances alliées et associées, à l'effet notamment
d'assurer l'application des dispositions prévues à l’article 104
(5) du Traité de Versailles avec l’Allemagne. »

Cet article, qui reparait sans changement dans le texte revisé
de la Conférence des Ambassadeurs, daté du 20 octobre, cor-
respond à l'article 33 de la Convention de Paris.

Il convient d’observer que le traitement accordé par l'arti-
cle 30 du projet aux nationaux polonais et autres personnes
- d’origine ou de langue polonaise n’est pas le traitement natio-
nal, mais bien le régime de protection des minorités; et que

34
35 TRAITEMENT DES INATIONAUX POLONAIS À DANTZIG

l'application de dispositions identiques à celles qu’applique la
Pologne sur le territoire polonais, conformément au chapitre pre-
mier du Traité polonais des Minorités du 28 juin 1919, aurait,
de l'avis de la Conférence. des Ambassadeurs, réalisé l’objet
que visait l’article 104 : 5 du Traité de Versailles. |

Quoi qu’il en soit, l’article 33 de la Convention de Paris
diffère de l’article 30 du projet de la Conférence à deux égards,
savoir: 1} le mot « semblables » est substitué au mot « iden-
tiques » dans la première partie du premier alinéa de l'article ;
et 2) la deuxième partie: «à l'effet notamment d’assurer
l'application des dispositions prévues à l’article 104, alinéa 5,
du Traité de Versailles avec l'Allemagne », est devenue:
« notamment à pourvoir à ce que, dans la législation et dans
la conduite de l'administration, aucune discrimination soit faite
au préjudice des nationaux polonais et autres personnes d’ori-
gine ou de langue polonaise, conformément à l’article 104 5°,
du Traité de paix de Versailles avec l'Allemagne ». La sub-
stitution du mot « semblables » au mot « identiques » semble
ne pas avoir grande importance aux fins du présent avis. En
revanche, la modification apportée à la seconde partie de fl’alinéa
a donné lieu à des interprétations divergentes. Cette seconde
partie reproduit, dans le texte définitivement adopté, les termes
de l’article ro4: 5 du Traité de Versailles avec l’adjonction,
dans le corps du texte, des mots «dans la législation et la
conduite de l'administration » ; cette adjonction, toutefois, n’affecte
pas, quant au fond, les interprétations proposées respective-
ment par les deux Gouvernements intéressés.

Bien que la Cour, en donnant son interprétation de la clause
dont il s’agit, ne soit nullement liée par les thèses des Gouver-
nements intéressés, il convient de rappeler ici, à titre d’indica-
tion, quelles sont ces: thèses.

Le Gouvernement de la Ville libre soutient, en substance, que
la seconde partie de l'alinéa doit être interprétée à la lumière de la
première, pour le motif, entre autres, que le mot «notamment »,
qui sert d'introduction 4 la deuxième partie, fait, logiquement,
de la première une disposition principale, et, de la seconde
partie, une disposition subsidiaire, de sorte que ce qui est dit
dans cette $econde partie doit nécessairement être impliqué et
par conséquent inclus dans la première. En un mot, l'alinéa
tout entier, selon l'interprétation de la Ville libre, ne contient

35
36 TRAITEMENT DES NATIONAUX POLONAIS A DANTZIG

qu’un seul engagement, la seconde partie confirmant simplement
l'engagement assumé par Dantzig dans la première partie. Le
Gouvernement polonais, de son côté, soutient que, dans le
premier alinéa de l’article, la première partie vise la protection
des minorités en général, tandis que la seconde vise le traite-
ment des nationaux polonais et autres personnes d’origine ou
de langue polonaise en particulier, traitement qui, selon l’inter-
prétation polonaise, doit être le traitement national sous réserve
des deux exceptions déjà mentionnées ci-dessus.

Ainsi qu'il a déjà été dit plus haut, la solution adoptée
par la Conférence des Ambassadeurs, dans son projet du
20 octobre 1920, consiste à appliquer aux nationaux polonais et
autres personnes d’origine ou de langue polonaise le régime
habituel de protection des minorités. Ce projet est indiqué.
comme «texte définitif», et l'intention de la Conférence des
Ambassadeurs à cet' égard ressort clairement de la lettre
adressée par elle, en date du 28 octobre 1920, à la délégation
dantzikoise :

«Jl n’a jamais été dans l'intention de la Conférence des
Ambassadeurs de remettre en question les solutions essen-
tielles consacrées par le projet de traité qui vous a été adressé
par ma lettre du 20 octobre courant. La Conférence avait
estimé et estime encore qu’il y aurait de grands avantages a ce
que, sans remettre en question aucune desdites solutions, les deux
Parties se missent d’accord pour apporter au texte telles additions
ou modifications de détail qui tendraient, soit à mieux préci-
ser la portée de certaines dispositions, soit à en faciliter l’exécu-
tion et à faire disparaître ainsi certaines causes d’hésitations
propres à compromettre l'accord des deux Parties. Mais il
reste bien entendu qu'il ne sera apporté au texte com-
muniqué le 20 octobre aucune modification, quelle qu'elle
soit, qui n'aurait pas l’agrément des deux Parties appelées à
donner leur signature au traité. »

Dans cette lettre, la Conférence des Ambassadeurs déclarait,
en termes non équivoques, que toute addition ou modification
ultérieure introduite dans le projet se limiterait à des points
de détail, sans remettre en question aucune des solutions déjà.
adoptées. Interpréter le texte dont il s’agit comme impliquant
le traitement national, conformément à la thèse du Gouverne-

ment polonais, constituerait, de l'avis de la Cour, une

36
37 TRAITEMENT DES NATIONAUX POLONAIS A DANTZIG

modification fondamentale contraire aux intentions exprimées
par la Conférence des Ambassadeurs.

Tl est vrai que la Conférence, dans la note jointe à la
lettre du 20 octobre 1920 au Secrétaire général de la Société
des Nations, mentionne « certaines garanties de traitement
(égalité de traitement)»; mais l’expression « égalité de traite-
ment » n’évoque aucun terme de comparaison déterminé, en sorte
que l’on n’en peut tirer la conclusion que cela signifie le
traitement national. Il convient de faire ressortir que la note
visait le projet de convention établi par la Conférence à la
‘même date. Dans ce projet, l’article 30 prévoyait sans conteste
l'application du régime de protection des minorités. Si l’on
peut tirer une conclusion quelconque de l'emploi de l’expres-
sion « égalité de traitement », c’est qu'elle ne peut signi-
fier que l'égalité de traitement dans le cadre du régime de
protection des minorités. Les passages cités plus haut, du
rapport du vicomte Ishii du 17 novembre 1920, fournissent
une nouvelle indication dans le méme sens.

On a fait valoir que la lettre adressée, le 5 novembre 1920,
par la délégation dantzikoise a la Conférence des Ambassadeurs
et la réponse de cette derniére, en date du 6 novembre, vien-
nent à l’appui de la thèse polonaise. La lettre de la délé-
gation dantzikoise était motivée par une opinion qu’avait expri-
mée la fraction polonaise de l’Assemblée constituante et selon
laquelle les nationaux polonais, dans la Ville dibre, ipso facto
jouiraient également des droits politiques. La lettre demandait
à la Conférence des Ambassadeurs de donner l'assurance que le
nouveau texte de l'article 30 n’admettait point cette inter-
prétation. La Conférence répondit qu'elle n'avait aucune
difficulté à donner sur ce point les assurances demandées.

On a soutenu que la délégation de Dantzig, en demandant
cette assurance, a dû partir de la conception que le traite-
ment national était accordé par le texte en discussion aux
nationaux polonais et autres personnes d’origine ou de langue
polonaise. De l'avis de la Cour, cependant, il est bien plus
probable qu’en posant la question dont il s’agit, la délégation
dantzikoise a voulu, en soulevant un aspect topique du pro-
blème, s'assurer que le traitement égal à celui des ressortis-

37
38 TRAITEMENT DES NATIONAUX POLONAIS A DANTZIG

sants dantzikois n'était pas visé par ce texte. Quoi qu’il
en soit, on ne saurait déduire de l'échange de lettres précité
aucun argument @ contrario.

Le Gouvernement polonais soutient. que, si la seconde partie
du texte dont il s’agit n’accorde point le traitement national
aux nationaux polonais et autres personnes d’origine ou de
langue polonaise, ceux-ci ne jouiraient que d’un très petit
nombre de garanties, et que cette situation ne serait guère en
harmonie avec les intentions qui avaient présidé à la création
de la Ville libre.

Afin de se former une opinion sur cette objection, il convient
d'examiner le sens dans lequel le terme « minorités » est em-
ployé dans la première partie de l’article 33, alinéa premier,
de la Convention de Paris. À cet effet, il y a lieu de jeter
un coup d'œil sur les dispositions du chapitre premier du
Traité polonais des Minorités du 28 juin 1919, et notamment
sur les articles 2, 7, 8, 9 et 12 de ce traité.

Par l'article 2, la Pologne s'engage à accorder à tous les
habitants pleine et entière protection de leur vie et de leur
liberté, sans distinction de naissance, de nationalité, de langage,
de race ‘ou de religion, et tous les habitants de la Pologne
auront droit au libre exercice de toute foi, religion ou
croyance, dont la pratique ne sera pas incompatible avec
l’ordre public et les bonnes mœurs.

L'article 7 prévoit que tous les ressortissants polonais seront
égaux devant la loi et jouiront des mêmes droits civils et
politiques.

L'article 8 dispose que les ressortissants polonais appar-
tenant à des minorités ethniques, de religion ou de langue,
jouiront du même traitement et des mêmes garanties en droit
et en fait que les autres ressortissants polonais, et qu'ils
auront notamment, entre autres droits, celui de faire libre-
ment usage de leur propre langue.

Par l’article 9, la Pologne est tenue d’accorder, en matière
d'enseignement public et sous réserve de certaines conditions,
des facilités appropriées afin d'assurer que, dans les écoles
primaires, l'instruction sera donnée, dans leur propre langue,
aux enfants des ressortissants polonais de langue autre que
la langue polonaise.

38
39 TRAITEMENT DES NATIONAUX POLONAIS A DANTZIG

Enfin, l’article 12 traite de la garantie accordée par la Société
des Nations aux stipulations du traité des minorités:
cette garantie existe « dans la mesure où les stipulations »
des articles 1 à 11 « affectent des personnes appartenant à
des minorités de race, de religion ou de langue ».

On constatera que, dans la mesure où il s’agit du traite-
ment des minorités, le traité établit une distinction entre les
minorités dans le sens large et dans le sens étroit de cette
expression. L’article 2 parle de « tous les habitants », ce
qui comprend également des minorités composées de « non-
ressortissants » de l’État. Cette interprétation est conforme à
la pratique du Conseil ainsi qu'à l’Avis n° 7 de la Cour
relatif à l’acquisition de la nationalité polonaise. Les membres
des minorités qui ne sont pas ressortissants de l’État jouissent
de la protection, garantie par la Société des Nations, de leur
vie et de leur liberté, ainsi que du libre exercice de leur
religion, tandis que les minorités, au sens étroit, savoir les
minorités dont les membres sont ressortissants de l'État,
jouissent, sous la même garantie, entre autres droits, de
l'égalité en matière de droits civils et politiques, ainsi que
d'instruction primaire.

La Cour est d'avis que, dans la première partie de l’arti-
cle 33, alinéa 1, le terme « minorités » est pris dans son sens
large. Cette manière de voir fut d’ailleurs partagée par les
deux Gouvernements intéressés lors de la rédaction de l'Accord
de Varsovie, du 24 octobre 1921. En effet, la réserve formelle
du Gouvernement polonais contenue dans l’article 229 de cet
Accord entre la Pologne et Dantzig désignait les droits visés
par la clause dont il s’agit comme des « droits minoritaires
des ressortissants polonais dans la Ville libre de Dantzig ».

La Cour ne peut attacher une importance décisive à l'avis
du Gouvernement polonais, selon lequel, du fait que les natio-
naux polonais et autres personnes non dantzikoises d’origine
ou de langue polonaise dans Ja Ville libre jouissent seulement,
comme les autres étrangers, en vertu de l’ensemble du régime de
protection des minorités, du droit a la vie, a la liberté ou au
libre exercice de leur religion (ce qui, selon le Gouvernement
polonais, est entièrement insuffisant), la seconde partie du
premier alinéa de l’article 33 doit nécessairement impliquer
le traitement national pour les personnes ci-dessus mention-

39
40 TRAITEMENT DES NATIONAUX POLONAIS A DANTZIG

nées. Qu'on puisse envisager de lege ferenda l'octroi à ces
personnes de garanties plus étendues que celles que contient
l'article 2 du traité polonais des minorités, c’est là une ques-
tion qui dépasse les limites de la question posée à la Cour.
La tâche de celle-ci est d'interpréter le texte tel qu’il est,
en prenant en considération tous éléments de documentation
qui sont à sa disposition. En outre, il convient d'observer
que la distinction entre les ressortissants et les non-ressor-
tissants existe dans une mesure plus ou moins grande en
presque tous les pays et qu’elle constitue le critère adopté
dans tous les traités de minorités; elle peut ne pas être
entièrement satisfaisante du point de vue d'un groupe ou de
certains groupes d'étrangers, mais on ne saurait la qualifier
de déraisonnable ou d’injuste. Il y a lieu d'observer à cet
égard que le traité polonais des minorités, comme tous les
autres traités de minorités, stipule la garantie minima imposée
à l'État intéressé. L'État est libre d'accorder aux minorités,
soit par la législation nationale, soit en vertu d’une conven-
tion, des droits excédant ou dépassant ceux qu’assure à
celles-ci le traité des minorités.

Pour les motifs exposés ci-dessus, la Cour arrive à la
conclusion que la thèse polonaise, d’après laquelle la deuxième
partie du premier alinéa de l’article 33 de la Convention de
Paris assurerait aux ressortissants polonais et autres personnes
non dantzikoises d’origine ou de langue polonaise dans la
Ville libre le traitement national, n’est pas fondée. Elle ne
saurait non plus se rallier à la thèse du Gouvernement dant-
zikois selon laquelle la seconde partie du premier alinéa de
l’article 33 n’ajouterait rien à l'engagement découlant de la
première partie de l'alinéa et ne ferait que confirmer cet
engagement. |

De l'avis de la Cour, le premier alinéa de l’article 33 de la
Convention de Paris doit être considéré comme énonçant deux
engagements. Aux termes de la première partie de l'alinéa,

\

la Ville libre s’engage à appliquer aux minorités dans son terri-
toire des dispositions semblables à celles qui sont appliquées
par la Pologne sur le territoire polonais, en exécution du chapi-
tre premier du Traité polonais des Minorités du 28 juin 1919,
et la seconde partie énonce l'engagement de pourvoir à ce

qu'aucune discrimination ne soit faite au préjudice des nationaux
40
AI TRAITEMENT DES NATIONAUX POLONAIS A DANTZIG

polonais et autres personnes d’origine ou de langue polo-
naise, du fait de leur nationalité, origine ou langue polonaise,
conformément à l’article 104: 5 du Traité de Versailles.

Le second engagement assumé par la Ville libre, et qui
résulte de l'insertion de l’article 104: 5 du Traité de Versailles
dans le texte de la Convention de Paris, peut donc être consi-
déré comme une nouvelle garantie assurant que la Ville libre,
soit qu’elle applique aux minorités sur son territoire des dispo-
sitions semblables à celles qui sont appliquées aux minorités en
Pologne par le Gouvernement polonais, soit qu’elle accorde des
droits plus étendus auxdites minorités ou bien aux étrangers
non minoritaires, n’admettra aucun traitement différentiel au
préjudice des nationaux polonais et autres personnes d’origine
ou de langue polonaise, du fait de la nationalité, de l’origine
ou de la langue polonaise de ces personnes.

On a fait valoir que, si la discrimination n'était interdite
que du fait de la nationalité, de l’origine ou de la langue polo-
naise, il serait possible pour Dantzig de fermer son territoire
à tous les Polonais pourvu que l'exclusion s’appliquat égale-
ment aux autres étrangers, — conséquence qui serait contraire
au principe du libre et sûr accès de la Pologne à la mer par
le port de Dantzig. La Cour, sans se prononcer sur la question
de savoir si un État pourrait exclure de son territoire tous les
étrangers, constate qu’elle ne saurait envisager une possibilité
de cet ordre en ce qui concerne l’admission des Polonais sur
le territoire de la Ville libre. Le libre et sûr accès à la mer,
que plusieurs articles de la Convention de Paris garantissent
à la Pologne, ne saurait se concilier avec un régime en vertu
duquel le’ territoire dantzikois serait fermé aux Polonais.
L'article 33 règle la situation juridique, non seulement des
nationaux polonais mais aussi des autres personnes d'origine
ou de langue polonaise se trouvant déià sur le territoire de
la Villd libre à titre temporaire ou permanent. L’admission
des étrangers sur le territoire d’un Etat est une question
qui n’est pas nécessairement liée au statut juridique des
personnes se trouvant ‘sur le territoire dudit Etat.

41
42

TRAITEMENT DES NATIONAUX POLONAIS A DANTZIG

La Cour, ayant répondu négativement à la première question,

n’a pas .à donner l'interprétation exacte des « stipulations
pertinentes de la Constitution de la Ville libre ».

a

42

PAR CES MOTIFS,
La Cour,
par neuf voix contre quatre,

est d'avis :

1° que la question du traitement des nationaux polonais
et autres personnes d’origine ou de langue polonaise
sur le territoire de la Ville libre de Dantzig doit, entre
la Pologne et la Ville libre, être résolue uniquement sur
la base de l’article 104: 5 du Traité de Versailles et de
l’article 33, alinéa 1, de la Convention de Paris (ainsi que,
le cas échéant, sur la base d’autres stipulations convention-
nelles en vigueur et du droit international commun), mais
non sur la base de la Constitution de la Ville libre, de
telle sorte que le Gouvernement polonais ne peut soumettre
aux organes de la Société des Nations des différends
concernant l'application aux personnes susdites de la Consti-
tution dantzikoise et autres lois dantzikoises par la voie
prévue à l’article 103 du Traité de Versailles et à l’arti-
cle 39 de la Convention de Paris, sauf le cas de différends
concernant la violation, en conséquence de ladite appli-
cation, d’une obligation internationale de Dantzig envers la
Pologne découlant soit de dispositions conventionnelles en
vigueur entre elles, soit du droit international commun ;

2° a: que l’article 104: 5 du Traité de Versailles
contient un mandat, confié aux Principales Puissances alliées
et associées et accepté par elles, à l’effet de veiller à ce
que, dans le traité à intervenir entre la Pologne et Dantzig
(Convention de Paris), figurent des dispositions qui lient
la Ville libre et garantissent les nationaux polonais et
autres personnes (y compris les ressortissants dantzikois)
43

43

TRAITEMENT DES NATIONAUX POLONAIS A DANTZIG

d’origine ou de langue polonaise dans le territoire de
Dantzig contre tout traitement différentiel préjudiciable,
à raison de leur allégeance, origine ou langue polonaise ;
que ladite disposition, qui a un caractère purement négatif,
nétablit pas de terme de comparaison pour l'application

de la défense de discrimination ;

b: qu'entre la Pologne et Dantzig, la question du
traitement des nationaux polonais et d’autres personnes
d’origine ou de langue polonaise dans le territoire de la
Ville libre est régie par les dispositions de l'article 33,
alinéa 1, de la Convention de Paris, mais qu’en cas
de doute sur l'interprétation dudit article, on peut avoir
recours, pour dissiper ce doute, à l’article 104: 5 du
Traité de Versailles ;

c: que, par l'article 33, alinéa 1, de la Convention de
Paris, Dantzig a pris l'engagement

d'appliquer aux nationaux polonais et aux autres
personnes d’origine ou de langue polonaise se trouvant
dans le territoire de la Ville libre le régime minoritaire
prévu par le chapitre premier du Traité du 28 juin 1919
entre les Principales Puissances alliées et associées
et la Pologne, tel que ce régime est effectivement
appliqué en Pologne par le Gouvernement polonais,

et d'éviter, dans la législation et la conduite de
l'administration de la Ville libre, tout traitement
différentiel préjudiciable auxdits nationaux polonais et
auxdites autres personnes à raison de leur allégeance,
origine ou langue polonaise, soit qu’elle applique aux
minorités sur son territoire des dispositions semblables
à celles qui sont appliquées aux minorités en Pologne
par le Gouvernement polonais, soit qu’elle accorde
des droits plus étendus auxdites minorités ou bien
aux étrangers non minoritaires ;

ad: que la question de savoir si, dans un cas déterminé,
un acte ou une omission d’agir constitue une violation des
dispositions de Varticle 33, alinéa x, de la Convention de
Paris, est _essentiellement une question de fait qui doit
être tranchée selon les mérites de l'espèce.
44 TRAITEMENT DES NATIONAUX POLONAIS A DANTZIG

Fait en français et en anglais, le texte français faisant foi,
au Palais de la Paix, à La Haye, le quatre février mil neuf
cent trente-deux, en deux exemplaires, dont l’un restera déposé
aux archives de la Cour et dont autre sera transmis au
Conseil de la Société des Nations.

Le Président :
(Signé) M. ADATCI.

Le Greffier:

(Signé) À. HammarsKJOLp.

M. Guerrero, Vice-Président, le comte Rostworowski,
MM. Fromageot et Urrutia, juges, déclarent ne pouvoir se
rallier à l’avis donné par la Cour et, se prévalant du droit
que leur confère l’article 7x du Règlement, joignent audit
avis l'opinion dissidente qui suit.

Sir Cecil Hurst, juge, tout en se ralliant au dispositif du
présent avis, déclare ne pas être d'accord sur les motifs de
celui-ci et formule ainsi qu'il suit son opinion individuelle.

Le baron Rolin-Jaequemyns, juge, tout en exprimant son
accord sur les réponses données par la Cour aux questions que
lui a posées le Conseil, déclare ne pouvoir adhérer entièrement
à quelques-uns des motifs sur lesquels se fondent ces réponses ;
il s’en réfère à ce sujet aux réserves exprimées dans la note —
de sir Cecil Hurst, reproduite ci-après, et auxquelles il se
rallie.

(Paraphé) M. A.
(Paraphé) À. H.

44
